Citation Nr: 0640182	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-05 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for renal cancer as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for metastatic renal 
cancer as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from March 1966 to January 
1970.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 2004 decision by the RO.  The 
veteran testified at a video conference hearing held at the 
Muskogee RO on June 20, 2005, before the undersigned Board 
member sitting in Washington, D.C.

Treatment records in the file from February 1998 to March 
2004 show that the veteran was diagnosed and treated for 
renal cancer of the left kidney and metastatic renal cell 
carcinoma.  In September 2003 the veteran underwent surgery 
to remove a renal cell cancerous mass from his right biceps, 
brachialis, and brachial.  His left kidney was surgically 
removed in October 2003.  The veteran contends that his renal 
cancer was caused by exposure to ionizing radiation during 
active military service when he was a munitions specialist 
doing maintenance work around nuclear warheads.  

The United States Court of Veterans Appeals (Court) has 
indicated that service connection for conditions claimed to 
be due to exposure to ionizing radiation in service can be 
established in any of three different ways.  See Hilkert v. 
West, 11 Vet. App. 284, 289 (1998); McGuire v. West, 11 Vet. 
App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 
(1998); Rucker v. Brown, 10 Vet. App. 67, 71 (1997); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 21 
types of cancer, including kidney cancer, that are 
presumptively service connected under 38 U.S.C.A. § 1112(c) 
(West 2002 & Supp. 2005) based on participation in 
"radiation risk activities."  Second, direct service 
connection can be established under 38 C.F.R. § 3.303(d) 
(2006) by "show[ing] that the disease or malady was incurred 
during or aggravated by service, 'a task' which includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d at 1043.  And 
third, service connection can be established under section 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311 (2006), if the condition at 
issue is one of the "radiogenic diseases" listed in section 
3.311(b), which includes kidney cancer.

"Radiation risk activities" are defined under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.311 and means a veteran was exposed 
to one of the radiation risk activities identified in 38 
C.F.R. § 3.309, all of which involve either on-site 
participation in a test involving atmospheric detonation of a 
nuclear device, certain service at a gaseous diffusion plant 
in Paducah, Kentucky, Portsmouth, Ohio, or an area at Oak 
Ridge, Tennessee, certain service on Amchitka Island, Alaska, 
certain service that qualifies under § 3621(14) of the Energy 
Employees Occupational Illness Compensation Program Act of 
2000, or exposure to ionizing radiation as a prisoner of war 
in Japan or as a member of the United States Occupation 
Forces in Hiroshima or Nagasaki during the period beginning 
in August 6, 1945, and ending on July 1, 1946.  38 C.F.R. 
§ 3.309 (2006); 71 Fed. Reg. 44918 (Aug. 8, 2006).
 
The focus by the RO has been on whether the procedures in 38 
C.F.R. § 3.311 can assist the veteran in establishing that 
his renal cancer was caused by exposure to ionizing 
radiation.  The Board also notes that, since the veteran's 
SMRs show that he complained of kidney trouble during 
service, direct service connection is for consideration, as 
is the question of whether the veteran qualifies under 
§ 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000.  This latter determination 
has not yet been made by the RO.  

The Board notes that kidney cancer is recognized as a 
radiogenic disease that may be induced by ionizing radiation, 
and the veteran's disease was manifested 5 or more years 
after his alleged exposure to ionizing radiation.  See 38 
C.F.R. § 3.311(b)(2)(i), and § 3.311(b)(5)(iv) (2006).  
Therefore, the veteran's claim requires that the process of 
§ 3.311 be followed.

Before the case can be referred to the Under Secretary for 
Benefits for consideration in accordance with § 3.311(c), 
further development is needed in order to complete the file 
for the Under Secretary's consideration.  The Board notes 
that the veteran's Air Force Specialty Code (AFSC) was 46150, 
Munitions Maintenance Specialist.  In order to fully assess 
the veteran's work activities in the maintenance of nuclear 
warheads, it is necessary to obtain the official description 
of the requirements and work duties for AFSC 46150.  The 
Board also notes that the veteran's complete personnel 
records were not obtained for the file.  In order to more 
fully assess the work duties the veteran performed, it is 
necessary to obtain the veteran's complete personnel file 
including his periodic performance evaluations. 

Review of the record shows that the RO did attempt to locate 
a DD 1141 for the veteran, and a radiation dosage estimate 
was obtained from the Department of the Air Force.  However, 
the applicable regulation requires that a dosage estimate 
should be obtained from the Under Secretary for Health.  38 
C.F.R. § 3.311(a)(2)(iii).  In view of the fact that the 
veteran's claim needs to be forwarded to the Under Secretary 
for Benefits for further consideration, it is necessary to 
fully comply with the regulations and obtain a dosage 
estimate from the Under Secretary for Health, which 
assessment will be made based on the entire record, including 
personnel records and the estimate provided by the service 
department.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	Send the veteran a VCAA notice letter 
that complies with the recent decision in 
the case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Ask the veteran 
to identify, and provide releases for, 
any additional, relevant private 
treatment records that he wants VA to 
help him obtain.  If he provides 
appropriate releases, or identifies any 
VA treatment, assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2006).  
The materials obtained, if any, should be 
associated with the claims file. 

2.	Obtain a copy of the official description 
of the duties required for AFSC 46150, 
Munitions Maintenance Specialist, and 
associate it with the claims file.

3.	Obtain the veteran's complete personnel 
file, including all performance 
evaluations, and associate the materials 
obtained with the claims file.  Obtain 
any additional information about the 
veteran's military duties necessary to 
determine whether his service, if 
performed as an employee of the 
Department of Energy, would qualify him 
for inclusion as a member of the Special 
Exposure Cohort under § 3621(14) of the 
Energy Employees Occupational Illness 
Compensation Program Act of 2000.  71 
Fed. Reg. 44918.  

4.	After the foregoing development has been 
completed, pursuant to the procedure 
outlined in 38 C.F.R. § 3.311(a)(2)(iii), 
refer the pertinent materials to the 
Under Secretary for Health to obtain a 
radiation dose estimate.  (The record 
should include personnel records and the 
dose estimate provided by the Department 
of the Air Force.)

5.	After the file is returned with the Under 
Secretary of Health's radiation dose 
estimate, refer the file to the Under 
Secretary for Benefits for further 
consideration of the veteran's claim of 
exposure to ionizing radiation pursuant 
to the procedures outlined in 38 C.F.R. 
§ 3.311(c), (d) & (e). 
 
6.	Thereafter, take adjudicatory action on 
the veteran's claim for service 
connection for renal cancer and its 
metastatic effects.  In addition to 
consideration of the development and 
opinions obtained pursuant to 38 C.F.R. 
§ 3.311, the RO should also consider 
whether the veteran is otherwise eligible 
for service connection, including 
consideration of direct service 
connection and consideration of whether 
his service, if performed as an employee 
of the Department of Energy, would 
qualify him for inclusion as a member of 
the Special Exposure Cohort under 
§ 3621(14) of the Energy Employees 
Occupational Illness Compensation Program 
Act of 2000.  71 Fed. Reg. 44918.  If the 
benefit sought remains denied, issue the 
veteran and his representative a 
supplemental statement of the case 
(SSOC).

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

